Case 19-61608-grs          Doc 403      Filed 03/24/20 Entered 03/24/20 17:21:31                    Desc Main
                                        Document     Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION

In re:                                    )
                                          )                          Chapter 11
Americore Holdings, LLC, et al.,1         )
                                          )                          Case No. 19-61608-grs
                     Debtors.             )
                                          )                          Jointly Administered
                                          )
__________________________________________)                          Hon. Gregory R. Schaaf

               MOTION OF ALLIED BENEFIT SYSTEMS, INC. TO COMPEL
                 DEBTOR TO ASSUME OR REJECT ADMINISTRATIVE
                 SERVICES AGREEMNT AND FOR RELATED RELIEF

         ALLIED BENEFIT SYSTEMS, INC. (“Allied”), by and through its undersigned counsel,

hereby moves this Court for the entry of an order, pursuant to section 365(d)(2) of the Bankruptcy

Code, compelling Debtor, St. Alexius Hospital Corporation #1 (the “Debtor”) to immediately

assume or reject its Administrative Services Agreement with Allied dated April 1, 2019 (the

“Agreement”), and for related relies. In support thereof, Allied respectfully states as follows:

                                                Introduction

         1.      Allied is timely performing all of its obligations under its Agreement with the

Debtor. The Trustee is not. Namely, the Trustee has failed to timely fund requests from Allied for

the payment of claims of plan members under its self-funded health plan. The Trustee’s failure to

timely fund these requests results in the accrual administrative claims of Allied and the Debtor’s

healthcare plan members. As of the filing of this Motion, Allied’s post-petition claim has grown

to an amount of not less than $63,456.82. In the event that immediate relief does not issue from


1
  The Debtors in these jointly administered Chapter 11 cases are (with the last four digits of their federal tax
identification numbers in parentheses: Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore
Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC
(8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County
Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius
Hospital Corporation #1 (2766).

                                                       1
Case 19-61608-grs       Doc 403    Filed 03/24/20 Entered 03/24/20 17:21:31              Desc Main
                                   Document     Page 2 of 9



this Court, Allied’s administrative claim will continue to grow while Allied is precluded from

taking any action to terminate its executory contract with the Debtor. In other words, Allied will

be required to continue to honor its obligations to the Debtor – at great expense – without assurance

from the Trustee that Allied will be made whole.

       2.      As a result, Allied requests the immediate entry of an Order compelling the Trustee

to assume or reject the Debtor’s Agreement with Allied, or, in the alternative, requiring the Trustee

to immediately cure existing post-petition defaults and honor its post-petition obligations under

the Agreement pending the Trustee’s final decision on whether to assume or reject the Agreement.

                                           Background

       3.      On December 31, 2019 (the “Petition Date”), the Debtor and its debtor affiliates

filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.

       4.      On or around February 20, 2020, Carol Fox was appointed to serve as Chapter 11

Trustee for the Debtors and continues to serve in that capacity today.

       5.      The Debtor and Allied are parties to the Agreement, pursuant to which Allied

agreed to provide services as a third-party administrator with respect to the Debtor’s self-funded

group health plan, including the processing of healthcare claims of the Debtor’s plan members, in

exchange for the payment of fees as outlined in section 3 of the Agreement and Exhibit B thereto.

A true and accurate copy of the Agreement is attached hereto as Exhibit A.

       6.      The Debtor’s obligations under the Agreement include the funding of healthcare

claims, as follows:

               The Employer shall provide funds to be used to make Benefit Plan
               payments to, or on behalf of, plan participants as funds are needed
               to cover such payments. It shall be the Employer’s responsibility to
               provide funds sufficient to cover Benefit Plan Payments. The Claims
               Processor shall not be liable for provider/facility charges claimed as



                                                 2
Case 19-61608-grs      Doc 403    Filed 03/24/20 Entered 03/24/20 17:21:31            Desc Main
                                  Document     Page 3 of 9



               a result of purported lost discounts, or for any other expenses
               incurred as a result of purported lost discounts.

(Exhibit A, ¶ 6).

       7.      The Agreement further provides that the Debtor’s failure to fund such healthcare

claims within five (5) business days’ written notice is grounds for termination of the Agreement:

               [I]f the Employer fails to respond to a request by the Claims
               Processor to provide or make available funds for Benefit Plan
               payments or other payments processed by the Claims Processor
               pursuant to this Agreement, the Claims Processor may immediately
               suspend providing administrative services under this Agreement
               until the requested funds have been provided or made available. The
               Claims Processor may also terminate this Agreement immediately
               if the Employer fails to provide requested funds within five (5)
               business days of written notice by the Claims Processor.

(Exhibit A, ¶ 10).

       8.      The Debtor is the sole payor of its self-funded plan, and Allied has no obligation

under the Agreement to pay claims of plan members which are unfunded by the Debtor.

       9.      Following the Petition Date, through January of 2020, the Debtor continued open

communication with Allied and assured Allied that funding requests for the payment of plan

members’ claims would be honored on a weekly basis. The Debtor was current on its funding

obligations under the Agreement through January 30, 2020.

       10.     However, beginning in February of 2020, the Debtor became less responsive to

Allied, and has become increasingly delinquent in the timeliness of its payments to Allied in

response to funding requests. By way of example, a funding request submitted by Allied to the

Debtor on February 10, 2020 was not paid until March 10, 2020.

       11.     The failure by the Debtor to timely remit funding to Allied results in the late

payment or (if funding is never received) the non-payment of the healthcare claims of the Debtor’s

plan members. Such delinquency in funding not only jeopardizes any applicable PPO discounts

                                                3
Case 19-61608-grs          Doc 403      Filed 03/24/20 Entered 03/24/20 17:21:31                     Desc Main
                                        Document     Page 4 of 9



with respect to the claims of in-network providers, but also exposes the plan members to balance

billing by all providers for the payment of these claims themselves.

        12.      Additionally, the failure of the Debtor to fund these claims promptly may nullify

any applicable claim reimbursements from the Debtor’s stop loss carrier, the policy of which

expires on March 31, 2020, with a three-month run-out period (this, of course, presupposes that

the Debtor pays Allied’s March invoice in the amount of $56,853.56– which includes the bundled

monthly stop loss premium – promptly).

        13.      The Debtor’s plan members currently utilize prescription cards through CVS

Caremark under the Debtor’s plan as an accommodation. These prescription cards allow plan

members to obtain their drug prescriptions at the pharmacy without having to pay the cost of the

drugs at the point of sale. Instead, plan members are only responsible for any applicable cost

sharing, such as a co-pay.

        14.      However, in order for plan members to use their prescription drug cards, Allied

must pay for the cost of the drugs to CVS Caremark itself and collect reimbursement from the

Debtor at a later time. As such, Allied bears full exposure to CVS Caremark for any failure to fund

by the Debtor.

        15.      As of March 2020, the following funding requests have been made by Allied, which

remain unpaid by the Debtor:

                               Date                         Amount
                               2/24/2020                    $75,632.192
                               3/2/2020                     $66,659.19
                               3/9/2020                     $61,972.493
                               3/16/2020                    $35,311.12
                               3/23/2020                    $54,623.954


2
  This amount includes $28,999.19 in unfunded sums for prescription-related transactions by the Debtor’s employees.
3
  This amount includes $15,179.96 in unfunded sums for prescription-related transactions by the Debtor’s employees.
4
  This amount includes $19,277.67 in unfunded sums for prescription-related transactions by the Debtor’s employees.

                                                        4
Case 19-61608-grs       Doc 403    Filed 03/24/20 Entered 03/24/20 17:21:31              Desc Main
                                   Document     Page 5 of 9



       16.     On March 13, 2020, Allied sent the Trustee a letter requesting the Trustee’s written

commitment that the Debtor: (i) intends to immediately bring itself current with respect to its

obligations under the Agreement; and (ii) will comply with all of its obligations under the

Agreement, including, but not limited to its obligation to fund claims within 5 days of a funding

request, on a going-forward basis. A true and accurate copy of this March 13, 2020 correspondence

is attached hereto as Exhibit B.

       17.     As of the filing of this Motion, Allied has received no response from the Trustee to

the March 13, 2020 correspondence or to subsequent attempts to obtain a response.

                                           Jurisdiction

       18.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 157 and 1334.

This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       19.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

       20.      The statutory predicate for the relief sought herein is section 365 of the Bankruptcy

Code and rules 6006 and 9014 of the Federal Rules of Bankruptcy Procedure.

                                         Relief Requested

       21.     By this Motion, Allied requests the entry of an Order: (i) compelling the Trustee’s

immediate assumption or rejection of the Agreement; and (ii) in the event of assumption, requiring

the Trustee: (a) to cure all existing defaults or provide adequate assurance that the Trustee will

promptly cure such defaults; (b) to compensate or provide adequate assurance that the Trustee will

promptly compensate Allied for any actual pecuniary loss resulting from the Debtor’s defaults;

and (c) to provide adequate assurance of future performance under the Agreement; or, in the

alternative (iii) in the event of rejection, authorizing Allied to take any and all actions necessary

and appropriate to effectuate the Termination of the Agreement; or, in the alternative to immediate



                                                 5
Case 19-61608-grs        Doc 403   Filed 03/24/20 Entered 03/24/20 17:21:31               Desc Main
                                   Document     Page 6 of 9



assumption/rejection (iv) requiring the Trustee to immediately cure all post-petition defaults and

perform all of its obligations under the Agreement pending the Trustee’s final decision on whether

to assume or reject the Agreement.

                                          Basis for Relief

       22.     Pursuant to section 365(d)(2) of the Bankruptcy Code, “[i]n a case under Chapter

… 11 … the trustee may assume or reject an executory contract … at any time before the

confirmation of a plan but the court, on the request of any party to such contract or lease, may

order the trustee to determine within a specified period of time whether to assume or reject such

contract or lease.” 11 U.S.C. § 365(d)(2).

       23.     Pursuant to section 365(b)(1) of the Bankruptcy Code, if there has been a default

under the Agreement, the Trustee may not assume the agreement unless the Trustee:

               (A)     cures, or provides adequate assurance that the trustee will
               promptly cure, such default other than a default that is a breach of a
               provision relating to the satisfaction of any provision (other than a
               penalty rate or penalty provision) relating to a default arising from
               any failure to perform nonmonetary obligations under an unexpired
               lease of real property, if it is impossible for the trustee to cure such
               default by performing nonmonetary acts at and after the time of
               assumption, except that if such default arises from a failure to
               operate in accordance with a nonresidential real property lease, then
               such default shall be cured by performance at and after the time of
               assumption in accordance with such lease, and pecuniary losses
               resulting from such default shall be compensated in accordance with
               the provisions of this paragraph;

               (B)     compensates, or provides adequate assurance that the trustee
               will promptly compensate, a party other than the debtor to such
               contract or lease, for any actual pecuniary loss to such party
               resulting from such default; and

               (C)    provides adequate assurance of future performance under
               such contract or lease.

11 U.S.C. § 365(b)(1).



                                                  6
Case 19-61608-grs        Doc 403   Filed 03/24/20 Entered 03/24/20 17:21:31           Desc Main
                                   Document     Page 7 of 9



       24.     The Debtor’s slow payment and/or non-payment of plan members’ claims

constitutes a material breach of its obligations under the Agreement.

       25.     As of March 20, 2020, unfunded claims of plan members which accrued prior to

the Petition Date total $88,927.27. Unfunded claims of plan members which accrued after the

Petition Date presently total $150,647.72 and will continue to grow.

       26.     Additionally, Allied continues to be liable to CVS Caremark for prescription drug

purchases of the Debtor’s plan members on a daily basis. To date, Allied has incurred unfunded

prescription drug claims which accrued after the Petition Date totaling $63,456.82.

       27.     Finally, the Debtor’s breach of its obligations under the Agreement places Allied

in the untenable position of being required to continue to administer claims under the Debtor’s

self-funded health plan for free, while unfunded claims (including administrative claims of plan

members and Allied) continue to grow, and Allied is unable to terminate the Agreement pending

the Debtor’s decision whether to assume or reject the Agreement. Without the entry of an Order

requiring the Debtor to immediately assume or reject the Agreement, Allied will be harmed as the

Debtor continues to accept the benefits of the Agreement without abiding by its obligations to

Allied thereunder.

       28.     Allied believes that the parties’ continued performance under the Agreement is of

mutual benefit to the Trustee, the Debtor’s estate and to Allied. By continuing to perform, the

Trustee will ensure that: (i) administrative claims of employees do not continue to accrue on

account of healthcare insurance premiums that were likely deducted from payroll but went

unfunded by the Debtor; and (ii) the administrative claim of Allied does not continue to grow on

account of accrued and unfunded fees and prescription card liabilities covered by Allied for the

benefit of the Debtor.



                                                7
Case 19-61608-grs       Doc 403     Filed 03/24/20 Entered 03/24/20 17:21:31               Desc Main
                                    Document     Page 8 of 9



       29.     However, unless the parties return to the state of affairs in existence prior to the

Petition Date, Allied cannot continue to perform under the contract.

       30.     As a result, Allied respectfully requests the entry of an Order: (i) compelling the

Trustee’s immediate assumption or rejection of the Agreement; and (ii) in the event of assumption,

requiring the Trustee: (a) to cure all existing defaults or provide adequate assurance that the Trustee

will promptly cure such defaults; (b) to compensate or provide adequate assurance that the Trustee

will promptly compensate Allied for any actual pecuniary loss resulting from the Debtor’s defaults;

and (c) to provide adequate assurance of future performance under the Agreement; or, in the

alternative (iii) in the event of rejection, authorizing Allied to take any and all actions necessary

and appropriate to effectuate the Termination of the Agreement.

       31.     In the event that this Court does not require the Trustee to immediately assume or

reject the Agreement, Allied alternatively requests that the Trustee be required to immediately cure

all post-petition defaults and perform all of its obligations under the Agreement pending the

Trustee’s final decision on whether to assume or reject the Agreement. See In re Entertainment,

Inc., 223 B.R. 141, 152 (Bankr. N.D. Ill. 1998)(“§ 365(d) requires that a debtor perform its

obligations under a lease or executory contract pending assumption or rejection.”)

       WHEREFORE, ALLIED BENEFIT SYSTEMS, INC. respectfully requests the entry of an

Order: (i) compelling the Trustee’s immediate assumption or rejection of the Agreement; and (ii)

in the event of assumption, requiring the Trustee: (a) to cure all existing defaults or provide

adequate assurance that the Trustee will promptly cure such defaults; (b) to compensate or provide

adequate assurance that the Trustee will promptly compensate Allied for any actual pecuniary loss

resulting from the Debtor’s defaults; and (c) to provide adequate assurance of future performance

under the Agreement; or, in the alternative (iii) in the event of rejection, authorizing Allied to take



                                                  8
Case 19-61608-grs       Doc 403     Filed 03/24/20 Entered 03/24/20 17:21:31             Desc Main
                                    Document     Page 9 of 9



any and all actions necessary and appropriate to effectuate the Termination of the Agreement; or,

in the alternative to immediate assumption/rejection (iv) requiring the Trustee to immediately cure

all post-petition defaults and perform all of its obligations under the Agreement pending the

Trustee’s final decision on whether to assume or reject the Agreement.

Dated: March 24, 2020

                                                         Respectfully submitted,

                                                         DINSMORE & SHOHL LLP

                                                         /s/ Ellen Arvin Kennedy
                                                         Ellen Arvin Kennedy, Esq.
                                                         John M. Spires, Esq.
                                                         100 West Main Street, Suite 900
                                                         Lexington, KY 40507
                                                         Telephone: (859) 425-1000
                                                         Facsimile: (859) 425-1099
                                                         Email: ellen.kennedy@dinsmore.com
                                                                 john.spires@dinsmore.com
                                                         Counsel for Allied Benefit Systems, Inc.

                                              NOTICE

         PLEASE TAKE NOTICE that Movant, Allied Benefit Systems, Inc., hereby requests that

the Court, at its convenience, set this matter for hearing as soon as is practicable.

                                 CERTIFICATE OF SERVICE

         I hereby certify that on this the 24th day of March, 2020, a true and accurate copy of the
foregoing was served via this Court’s CM/ECF noticing system upon all parties receiving notice
in this case.

                                                       /s/ Ellen Arvin Kennedy
                                                       Counsel for Allied Benefit Systems, Inc.

16185593.1




                                                  9
